DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1, representative of claims 17 and 19 recites a computer implemented method comprising plurality of limitations. However, the claimed invention is confusing. Applicant has not positively claimed whether the recited limitations are preformed using a computer, of performed by the computer. To expedite the prosecution, examiner reads limitations as:
Receiving, by the computer, a request to predict transaction dates for a plurality of transaction entities for a future time period; 
identifying, by the computer, historical transaction data for the transaction entities for a plurality of categories of transacted items, wherein the plurality of categories are organized using a hierarchy of levels; 
iterating, by the computer, over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration: 
aggregating, by the computer, transaction date predictions for multiple levels into an aggregated transaction date prediction; and 
providing, by the computer, the aggregated transaction date prediction in response to the request.
Appropriate correction is requested.
Dependent claims 2 – 16, 18 and 20 inherit the deficiencies of parent claims they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al. US Publication 2014/0222506 in view of Baris Karaman published article “Predicting Next Purchase Date”.

Regarding claims 1, 17 and 19, Frazer consumer financial behavior model generated based on historical temporal spending data to predict future spending by individuals comprising: 
one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored (Frazer, A block diagram of a computer system 6000 that executes programming for performing the above methods) [Frazer, 0504, Fig. 26 and associated disclosure]; 
receiving a request to predict transaction to occur for a plurality of transaction entities for a future time period (Frazer, predicting the likelihood of the occurrence of a future event 112 …., wherein, the time frames can be as short or as long as desired. For example, the time frame may be a second, or it may be several days) [Frazer, 0045, 0054]; 
Frazer does not explicitly recite to predict transaction date for an entity. However, Karaman teaches that machine learning model can be used to predict when customers (entities) will make their next purchase (transaction). Karaman teaches the prediction of next purchase (transaction) by a customer (entity) can help a business decide whether they should send a promotional offer to that customer, since that customer will likely make purchase anyways [Karaman, page 3].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Frazer by adopting teachings of Karaman to help a merchant manage just-in-time inventory control and help the merchant improve their target marketing.
Frazer in view of Karaman teaches system and method comprising:
receiving a request to predict transaction dates [Karaman, page 3, 5] for a plurality of transaction entities for a future time period (Frazer, predicting the likelihood of the occurrence of a future event 112 …., wherein, the time frames can be as short or as long as desired. For example, the time frame may be a second, or it may be several days) [Frazer, 0045, 0054]; 
identifying historical transaction data for the transaction entities for a plurality of categories of transacted items, 

    PNG
    media_image1.png
    282
    851
    media_image1.png
    Greyscale
  [Karaman, page 5],

wherein the plurality of categories are organized using a hierarchy of levels (Frazer, In FIG. 6, nodes represent products and edges represent consistency relationships between pairs of nodes. This graph has one node for each product at a category level of the product hierarchy.  [0134] products are organized by the retailer in a product hierarchy in which the finest level products (SKU or UPC level) are grouped into higher product groups. The total numbers of products at the finest level change over time as new products are introduced and old products are removed. However, typically, the numbers of products at coarser levels are more or less stable. The number of hierarchy levels and the number of products at each level may vary from one retailer to another.) [Frazer, 0134,  Fig. 6 and associated disclosure]; 
iterating over multiple levels of the hierarchy starting at a lowest level, wherein the iterating includes, for each current level in the iteration (Karaman, First, we create a dataframe with Customer ID and Invoice Day (not datetime). Then we will remove the duplicates since customers can do multiple purchases in a day and difference will become 0 for those. Next, by using shift, we create new columns with the dates of last 3 purchases and see how our dataframe looks like:

    PNG
    media_image2.png
    246
    686
    media_image2.png
    Greyscale

[Karaman, page 13 – 14]: 
determining, from the historical transaction data, filtered transaction data for transaction entities that have participated in at least a threshold number of transactions of transacted items in the current level (Karaman, First, we create a dataframe with Customer ID and Invoice Day (not datetime). Then we will remove the duplicates since customers can do multiple purchases in a day and difference will become 0 for those) [Karaman, page 13]; 
dividing the filtered transaction data into a training data set and a testing data set; training a plurality of transaction date prediction models using the training data set to generate a plurality of trained transaction date prediction models; testing each trained transaction date prediction model using the testing data set to generate a heuristic for each trained transaction date prediction model;

    PNG
    media_image3.png
    241
    689
    media_image3.png
    Greyscale

[Karaman, page 19];
comparing the heuristics for the plurality of trained transaction date prediction models to determine a most accurate transaction date prediction model for the current level that most accurately predicts transaction dates of transactions in the current level; and using the most accurate transaction date prediction model to make a prediction of transaction dates for the current level for the future time period; 

    PNG
    media_image4.png
    756
    911
    media_image4.png
    Greyscale
   [Karaman, page 20];
aggregating transaction date predictions for multiple levels into an aggregated transaction date prediction; and providing the aggregated transaction date prediction in response to the request (Frazer, The output of the future event prediction module (330,430) is a set of predictions, not decisions. To orchestrate smart decisions, ( constrained) optimization techniques are used. The "propensity matrix" of purchase likelihoods of all customers for all products provides precise (accurate and timely) information for marketing optimization) [Frazer, 0061].

Regarding claims 2, 18 and 20, Frazer in view of Karaman teaches system and method, wherein data processed in an iteration for a next highest level comprises transaction data for transaction entities that did not participate in at least the threshold number of transactions of transacted items in a previous lower level in the hierarchy

    PNG
    media_image5.png
    293
    887
    media_image5.png
    Greyscale

[Karaman, page 16].


Regarding claim 3, Frazer in view of Karaman teaches system and method, wherein a first most accurate transaction date prediction model for a first level is different than a second most accurate transaction date prediction model for a second different level
    PNG
    media_image5.png
    293
    887
    media_image5.png
    Greyscale

[Karaman, page 16].

Regarding claim 4, Frazer in view of Karaman teaches system and method, wherein the first most accurate transaction date prediction model is retrained on a training data set and a testing data set (Frazer, The statistics can also be used to determine the timing for retraining models for the predictive component or if some relationships found are no longer significant of it new ones have emerged) [Frazer, 0048].

Regarding claims 10 and 11, Frazer in view of Karaman teaches system and method, where a lowest level of the hierarchy corresponds to a transacted item (Frazer, The bundleness in turn is defined as an aggregation of the contribution of each product in the bundle. There are two ways in which a product contributes to a bundle in which it belongs: (a) It can either be the principal or driver or causal product for the bundle or (b) it can be the peripheral or accessory product for the bundle) [Frazer, 0291].

Regarding claim 12, Frazer in view of Karaman teaches system and method, wherein a transaction date prediction for a given level is provided to a transaction quantity forecaster that generates a transaction quantity prediction for the level based on the transaction date prediction for the level (Frazer, the seedness of a product in a bundle is defined as the contribution or density of this product in the bundle. Thus the bundleness quantification is a two step process. In the first, seedness computation stage, the seedness of each product is computed and in the second, seedness aggregation stage, the seedness of all products is aggregated to compute the overall bundleness) [Frazer, 0292, 0291].

Regarding claim 13, Frazer in view of Karaman teaches system and method, wherein transaction quantity predictions from different levels are aggregated with the aggregated transaction date prediction into an aggregated transaction date and quantity prediction (Frazer, The output of the future event prediction module (330,430) is a set of predictions, not decisions. To orchestrate smart decisions, ( constrained) optimization techniques are used. The "propensity matrix" of purchase likelihoods of all customers for all products provides precise (accurate and timely) information for marketing optimization) [Frazer, 0061].

Regarding claim 14, Frazer in view of Karaman teaches system and method, wherein the aggregated transaction date and quantity prediction comprises a transaction entity visit schedule for scheduling visits to transaction entities that are predicted to have certain transactions on certain dates and in certain quantities (Frazer, The insight/relationship determination module allows product associations to be analyzed in various contexts, e.g. within individual market baskets, or in the context of a next visit market basket, or across all purchases in an interval of time, so that different kinds of purchase behavior can be associated with different types of products and different types of customer segments can be revealed) [Frazer, 0075].

Regarding claim 15, Frazer in view of Karaman teaches system and method, further comprising applying at least one inclusion rule to the transaction entity visit schedule (Frazer, The scores will input into the selection optimization module 440 and marketing execution platform 460 which use rules to tum scores into marketing or other decisions) [Frazer, 0059].

Regarding claim 16, Frazer in view of Karaman teaches system and method, wherein the at least one inclusion rule includes a minimum visit rule or a minimum predicted transaction value rule
    PNG
    media_image5.png
    293
    887
    media_image5.png
    Greyscale

[Karaman, page 16].



Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al. US Publication 2014/0222506 in view of Baris Karaman published article “Predicting Next Purchase Date” and David Giles published article “Notes on the Zero-Inflated Poisson Regression Model.

Regarding claim 5, Frazer in view of Karaman does not explicitly teach using zero-inflated Poisson model or zero-inflated negative binomial model. However, Giles teaches that the zero-inflated Poisson (ZIP) regression model is a modification of this familiar Poisson regression model that allows for an over-abundance of zero counts in the data. This phenomenon is widely encountered in practice.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Frazer in view of Karaman by adopting teachings of Giles and use ZIP to allow over-abundance of zero counts in data. 
Frazer in view of Karaman and Giles teaches system and method, wherein at least some of the transaction date prediction models are configured to use compressed sequences (Giles, Giles teaches that the zero-inflated Poisson (ZIP) regression model is a modification of this familiar Poisson regression model that allows for an over-abundance of zero counts in the data. This phenomenon is widely encountered in practice) [Giles].


Regarding claims 6, Frazer in view of Karaman teaches system and method, wherein the transaction date prediction models include historical mean, historical median, last-observed, or simple exponential smoothing models
    PNG
    media_image5.png
    293
    887
    media_image5.png
    Greyscale

[Karaman, page 16].

Regarding claims 7, Frazer in view of Karaman teaches system and method, wherein at least some of the transaction date prediction models are configured to use uncompressed sequences [Karaman, see at least pages 7 – 13].

Regarding claim 8, Frazer in view of Karaman and Giles teaches system and method, wherein the transaction date prediction models comprise a zero-inflated Poisson model or a zero-inflated negative binomial model (Giles, Giles teaches that the zero-inflated Poisson (ZIP) regression model is a modification of this familiar Poisson regression model that allows for an over-abundance of zero counts in the data. This phenomenon is widely encountered in practice) [Giles].





Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al. US Publication 2014/0222506 in view of Baris Karaman published article “Predicting Next Purchase Date”  and Hadiji et al. published article Poisson Dependency Network: Gradient Boosted Models for Multivariate Count Data.

Regarding claim 9, Frazer in view of Karaman does not explicitly teach using compressed model. However, Hadiji teaches the in contrast to other Poisson graphical models, compressed PDNs return local models that are likely to be sparse and therefore easier to interpret.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Frazer in view of Karaman by adopting teachings of Hadiji to generate local models that are sparse and easier to interpret.
Frazer in view of Karaman and Hadiji teaches system and method, wherein at least one output from a compressed model is decompressed before being compared to at least one output from an uncompressed model (Hadiji, Compression is not the only advantage of Poisson regression trees. Obviously, we can also use them as initial models, providing us with a potential head start. Moreover, interactions among count variables are directly conveyed by the structure of the compressed PDN and, as a result, interactions can be understood and interpreted more easily in qualitative terms) [Hadiji, page 492].


Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 13, 2022